         Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                v.                                                      1:19-cr-10118-DPW

 DERRICK SEMEDO


                 SENTENCING MEMORANDUM OF THE UNITED STATES

       Over nine months in 2016, Derrick Semedo illegally imported 22 protected water monitor

lizards into the United States with the intent to sell them for profit. Semedo’s suppliers in the

Philippines had taken these lizards from their natural habitats, stuffed them into heavily taped

socks, and secreted those socks inside electronics equipment for shipment to the United States.

       On April 23, 2019, Semedo pleaded guilty to a felony Information charging him with

wildlife trafficking in violation of the Lacey Act, 16, U.S.C. § 3372(a)(1) & (d)(1)(B).

Sentencing is scheduled before the Court on August 15, 2019 at 12:30 p.m. The Presentence

Report (“PSR”) assigns Semedo a Total Offense Level of 12 and to Criminal History Category I,

with a resulting advisory Guidelines Sentencing Range of 10 to 16 months in prison (PSR

¶ 72)—a calculation consistent with the parties’ November 19, 2018 plea agreement.

       For the reasons stated below, and consistent with its obligations in the plea agreement,

the United States respectfully requests that the Court sentence Semedo to two years’ probation—

a term that should include four months’ home confinement and a requirement that he perform

180 hours of community service. Semedo’s decorated military service, including on active duty

in Afghanistan, counsels in favor of what amounts to a one-level variance from the advisory

GSR. The Court should also order Semedo to pay the required $100 special assessment and to

forfeit the water monitor lizard known as “Flash.” (Docket No. 12).
             Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 2 of 8



        I.        3553(a) Factors

                  a.     Seriousness of the Offense

        Wildlife trafficking in protected and vulnerable species is a serious criminal offense. It

creates and sustains demand for illegally taken wildlife, both in source countries and destination

markets. Trafficking directly undermines regulators’ worldwide efforts, through treaties like the

Convention on International Trade in Endangered Species of Wild Flora and Fauna (“CITES”),

to ensure species survival. Species survival, in turn, affects biodiversity, which has myriad

ecological and economic impacts, from pharmaceutical advances to pollution control to tourism.

        Semedo purchased directly from his Philippine suppliers, knowing that they were

illegally harvesting monitor lizards from their natural habitats without regard for the health of the

individual lizards or the water monitor lizard populations left behind. (PSR ¶ 10). Semedo and

his poachers’ mistreatment of the lizards—stuffing them in socks and shipping them

internationally concealed inside electronic equipment—also showed a callous disregard for the

lizards’ well-being. 1

        Semedo’s use of Facebook to buy and to offer protected lizards for sale also presents a

serious challenge to regulators and to law enforcement. One January 2018 study reported that

online sales platforms have largely displaced the physical markets in the Philippines that were a

traditional source of live reptiles, and that at least 90 different groups dedicated to the trade in

live reptiles could be found on Facebook during a three-month period in 2016. Trading Faces –

Utilisation of Facebook to Trade Live Reptiles in the Philippines, Emerson Y. Sy, January 2018

(visited July 31, 2019 at https://www.traffic.org/site/assets/files/1754/20180119-facebook-




        1
            Lizards shipped in this manner sometimes died or became sick in transit.

                                                   2
           Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 3 of 8



reptile-trade-philippines.pdf). The internet gave scale to Semedo’s smuggling activities 2 and

made it more serious as a result.

                b. General and Specific Deterrence

       The scale of the illegal wildlife trade also speaks to the need for a sentence that will deter

others from violating the Lacey Act. Semedo’s case illustrates that trafficking is difficult to

detect and prosecute. Only a chance x-ray of an inbound commercial package in June 2016

revealed the existence of Semedo’s trafficking network, after several similar packages had

already gotten through. This Court has little ability to deter overseas poachers, but it can deter

U.S. customers like Semedo from illegally importing wildlife and providing the poachers with

the financial means to take more wildlife from its natural habitat.

       The Court’s sentence should also serve to deter Semedo. He plans to breed and sell

lizards and dogs lawfully through his new business, DC Herps, LLC. (PSR ¶ 63). But simply by

remaining in the reptile business, he is likely to receive offers to buy illegally sourced lizards.

The requested sentence should remind Semedo of the perils of that path and of likely

imprisonment should he re-offend, upon either being charged anew or having his probation

revoked.

                c. History and Characteristics of the Defendant

           Semedo is a 36-year old resident of Nashua, New Hampshire. He is married with four

children, including one-year old twins. (PSR ¶¶ 49-52). He has worked a truck driver, earning

between $50,000 and $70,000 per year, but is currently on unemployment assistance. (PSR


       2
        There is no dispute that the retail value of the trafficked monitor lizards was
approximately $55,000. Although Semedo did not profit to this extent, he and others in the
United States paid nearly $10,000 to import the lizards and sold some of them domestically.
Semedo was not simply a hobbyist.

                                                  3
         Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 4 of 8



¶¶ 63-66). This is Semedo’s first conviction of any kind. At age 18, he successfully completed a

short term of pretrial probation after being arrested for disorderly conduct and resisting arrest.

(PSR ¶ 35).

       As confirmed by his Department of Defense Form DD214, Semedo served for six years

in the United States Army/Massachusetts Army National Guard, including as part of the 211th

Military Police Battalion out of Lexington, Massachusetts. Semedo was deployed to

Afghanistan for five months in 2014. He was discharged honorably from active duty as a

Specialist E-4, a rank above Private First Class and below Corporal. He received several medals

and commendations: the Afghanistan Campaign Medal with Campaign Star; Army

Commendation Medal; National Defense Service Medal; Global War on Terrorism Service

Medal; Army Service Ribbon; Armed Forces Reserve Medal; and the NATO Medal.

       The Sentencing Guidelines recognize that military service may be relevant to determining

whether a departure is warranted. USSG, § 5H1.11. While the United States does not seek such

a departure here, and it does not move for variant sentences for all veterans, Semedo’s

combination of active duty service in a particularly violent region of the world and the

commendations he received counsel some leniency. A one-level variance that would

acknowledge Semedo’s service and permit a Guidelines sentence that includes probation, home

detention, and community service seems appropriate, especially where this is his first criminal

conviction.

               d. Sentences for Similar Conduct

       The requested sentence would also achieve proportionality with others investigated and

prosecuted in connection with the trafficking of water monitor lizards during this time period.




                                                  4
          Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 5 of 8



       Gayle Simpson was prosecuted in the Central District of California for importing wildlife

contrary to law (in violation of 18 U.S.C. § 545) through six shipments of water monitor lizards

likely obtained from Semedo’s Philippine source of supply. On March 29, 2018, the Honorable

Manuel L. Real sentenced Simpson to a probationary term of three years that included six

months of home confinement and 100 hours of community service. United States v. Simpson,

2:17-cr-00567-R (C.D. Ca. Mar. 29, 2018).

       Barry Lambert was also prosecuted in the Southern District of California for violating the

Lacey Act through the unlawful importation of nine water monitor lizards. On August 18, 2018,

Lambert, who had been on pretrial release for a separate Lacey Act charge in the Central District

of California, was sentenced to 21 months’ imprisonment and to pay $25,000 restitution to

Philippine Department of Environmental and Natural Resources. United States v. Lambert, 3:18-

cr-02531-JAH (S.D. Ca. Aug .18, 2018).

       Anthony Nguyen was also prosecuted in the Central District of California for violating 18

U.S.C. § 545 in connection with his receipt of four shipments of smuggled lizards from the

Philippines. On August 13, 2018, Nguyen was sentenced to a term of three years’ probation and

to perform 180 hours of community service. United States v. Nguyen, 8:18-cr-00063-CJC (C.D.

Ca. Aug. 13, 2018).

       Joshua King was prosecuted in the Central District of Illinois for Lacey Act violations

involving his receipt of six lizards from the Philippines. On January 14, 2019, King was

sentenced to 12 months and 1 day in custody. United States v. King, 1:18-cr-10030-JBM-JEH

(C.D. Ill. Jan. 14, 2019).

       Finally, as noted in the PSR, in December 2017, Jhesul Nino Sanguyo Paras and Alpie

Jun R. Juguiolon — Semedo’s Phillipine sources of supply — were convicted of violating the



                                                5
         Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 6 of 8



Philippines’ Wildlife Resources Conservation and Protection Act of 2001 (Republic Act 9147).

Paras was sentenced to one year imprisonment and ordered to pay a P20,000 fine (approximately

$385). Juguilon received a one month jail sentence and was ordered to pay a P15,000 fine

(approximately $290). (PSR ¶ 8 n.1).

       Together these cases suggest that, for a first offense involving several shipments of

protected wildlife, a probationary sentence that incorporates home confinement and community

service would achieve the sentencing goal of seeing similarly situated defendants given

comparable sentences.




                                                6
         Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 7 of 8



                                         CONCLUSION

       For all of these reasons, the United States respectfully requests that the Court sentence

Derrick Semedo to two years’ probation, and that it impose four months of home confinement

(with exceptions for employment and other Probation-approved absences) and a 180-hour

community service requirement as probationary terms. Given defendant’s financial condition,

the United States does not seek the imposition of a fine.


                                                  Respectfully submitted,
                                                  ANDREW E. LELLING
                                                  United States Attorney



                                            By: /s/Seth B. Kosto
                                                SETH B. KOSTO
                                                Assistant U.S. Attorney

                                                  JEFFREY BOSSERT CLARK
                                                  ASSISTANT ATTORNEY GENERAL
                                                  ENVIRONMENT AND NATURAL
                                                  RESOURCES DIVISION
                                                  U.S. DEPARTMENT OF JUSTICE

                                                  _/s/Gary N. Donner_____________
                                                  GARY N. DONNER

                                                  Trial Attorneys
                                                  Environmental Crimes Section
                                                  U.S. Department of Justice




                                                 7
         Case 1:19-cr-10118-DPW Document 14 Filed 08/07/19 Page 8 of 8



                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             /s/Seth B. Kosto
                                             SETH B. KOSTO
                                             Assistant United States Attorney




Date: August 7, 2019




                                                 8
